WARNER, J.,
dissenting.
I would dismiss the petition for certiora-ri for failing to show irreparable injury not remediable on appeal. Petitioner sought certiorari to quash the denial of a motion to dismiss for failure to substitute a party following a suggestion of death on the record. See Fla. R. Civ. P. 1.260(a)(1). Although we accepted certiorari jurisdiction over such an order in Steinhardt v. Intercondominium Group, Inc., 771 So.2d 614 (Fla. 4th DCA 2000), I am convinced pursuant to Williams v. Oken, 62 So.3d 1129 (Fla.2011), and Citizens Property Insurance Corp. v. San Perdido Association, Inc., 104 So.3d 344 (Fla.2012), that our supreme court has limited certiorari jurisdiction respecting orders denying motions to dismiss, and where the harm imposed is merely defending a lawsuit, no irreparable harm not remediable on appeal can be shown. I conclude that Steinhardt is no longer good law.